Appeal from an award of disability compensation under the Workmen’s Compensation Law. The question here is whether the relation of master and servant existed, and this depends upon whether the appellant had taken over the possession of the building, in which claimant worked as a janitor, for the purpose of collecting the rents and crediting them on the first mortgage, which was then held by the appellant. There is positive proof in the record that the agent in charge of the building at the time of the accident had been authorized to collect the rents by and for the appellant and that he was acting as the appellant’s agent in so doing. There is no dispute as to the claimant’s being employed in the building as janitor by this agent and that he was injured while engaged in his regular occupation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.